--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2


SECOND AMENDMENT TO LICENSE AGREEMENT



This Second Amendment to License Agreement (this “Second Amendment”) is made and
entered into as of the 23rd day of November, 2010, by and between AlphaKat -
Global Energy GmbH, a company organized and existing under the laws of Germany
(“Licensor”), and American Renewable Diesel, LLC, a limited liability company
organized and existing under the laws of the State of Delaware (“American”).
 
WHEREAS, Licensor and American entered into a License Agreement dated as of
February 6, 2008, as amended by the First Amendment to License Agreement dated
as of July 8, 2008 (the “Agreement”);


WHEREAS, Covanta Energy Corporation, a corporation organized and existing under
the laws of Delaware (“Covanta”), and AlphaKat GmbH, a company organized and
existing under the laws of Germany (“AK”), entered into a License and
Manufacturing Agreement dated March 11, 2010 (the “Manufacturing Agreement”)
which agreement authorizes Covanta, among other things, to make, have made and
sell Systems (as defined herein) and Parts (as defined herein) and Covanta has
notified Licensor of its decision to make and have made Systems and Parts as
provided in the Manufacturing Agreement;


WHEREAS, Licensor and Covanta are entering into a Second Amendment to License
Agreement of even date herewith (the “Covanta Second Amendment”) providing
certain additional license rights to Covanta, including rights that Licensor had
provided previously to American;


WHEREAS, the terms of the Covanta Second Amendment and the Manufacturing
Agreement require that certain modifications be made to the terms of the
Agreement; and


WHEREAS, Licensor and American want to implement those modifications and certain
other modifications to the terms of the Agreement;
 
NOW, THEREFORE, in light of the mutual premises set forth herein and other good
and valuable consideration, the receipt and the sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows.
 
1.
Capitalized Terms.  All of the capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Agreement.



 
 
 

--------------------------------------------------------------------------------

 
 
2.
Amendments to the Agreement.  The following amendments to the Agreement are
made:

 
 
a.
The following new capitalized terms are added to Section 1.1 of the Agreement:



““Approved Supplier” means any Person securing rights from AlphaKat to make or
have made Systems and Parts and/or to sell Systems and Parts.”


““Approved Supplier Purchase Order” means any purchase order to sell one or more
Systems entered into by and between an Approved Supplier (other than Covanta or
an Affiliate of Covanta), as the seller, and any Person as the purchaser.”


““Base Price” means the price being charged for the purchase of a System
pursuant to a Covanta Purchase Order which shall include Covanta’s direct costs,
indirect costs, applied overhead, manufacturer’s profit and the cost of
providing a one-year warranty, but shall not include, for the avoidance of
doubt, (i) the amount of the Commission that is payable by Covanta to Licensor
(or, in certain cases, American), under the Covanta License Agreement, (ii) the
royalties payable by Covanta to AK pursuant to the Manufacturing Agreement,
(iii) any sales taxes, use taxes, value added taxes or any other type of taxes
whatsoever, (iv) any import duties or other similar charges or fees on the
importation or delivery of equipment, (v) fees separately charged to provide an
extended warranty on, or perform operation and maintenance services for, the
Systems being sold and (vi) any other types of charges not typically included in
the sale price of a product.”


““Commission” has the meaning set forth in Section 3.3.”


““Covanta Full Rights” means the full rights granted to Covanta pursuant to the
Covanta License Agreement as in effect on the effective date of the Second
Amendment to License Agreement entered into by and between Covanta and
Licensor.”


““Covanta Purchase Order” means any purchase order to sell one or more Systems
entered into by and between any Customer (including Covanta or any Affiliate of
Covanta for a Project and American or an Affiliate of American for its own
project) as the Purchaser and Covanta, any Affiliate of Covanta or any supplier
to Covanta or any Affiliate of Covanta, as the seller.”


““Licensor Purchase Order” means any purchase order to sell one or more Systems
entered into by and between Licensor or AK as the seller and (i) Covanta or any
other Person for a Project, (ii) American, any Affiliate of American or any
other Person in which American or an Affiliate of American owns an ownership
interest or (iii) any other Customer whose order was secured by or with the
assistance of American, as the Purchaser.”
 
 
2

--------------------------------------------------------------------------------

 
 
““Manufacturing Agreement” means the License and Manufacturing Agreement dated
March 11, 2010, entered into by and between AK and Covanta.”


““Parts” means any subsystem, component, item of equipment (including the KDV
Turbine), part, spare part and any other items which are used in the operation
of the System.”
 
““Project” means any project which is owned, in whole or in part, by Covanta,
any Affiliate of Covanta or any Governmental Organization (as defined in the
Covanta License Agreement), to convert any Feedstock to diesel oil or any other
fuel using the Technology.”


 
b.
The following capitalized terms are deleted in their entirety from Section 1.1
of the Agreement:  “Commercial Waste;” “Contracted Waste;” “Extended Period;”
“Household Waste;” “Initial Period;” “Interim Period;” and “Radial Biomass.”



 
c.
The definition of the following capitalized terms are modified to read as
follows:



““Covanta License Agreement” means the License Agreement made and entered into
between Licensor and Covanta as of February 6, 2008, a copy of which is attached
hereto as Exhibit 1, as amended by the First Amendment to License Agreement
dated as of July 8, 2008 and the Second Amendment to License Agreement of even
date herewith.”


““Customer” means any Person that wants to purchase a System for its own account
that is not wholly owned or controlled by American.”


““Feedstock” means any material capable of being processed by the Technology.”


““Improvements” means all the techniques, enhancements, modifications, changes,
experience, methods, information, data or knowledge that will be created or
acquired in the future relating to the Technology and/or the manufacturing of
the Systems and Parts (whether or not patentable, useful or workable) through
the implementation, development, re-design, testing, operation, maintenance,
monitoring, control, modeling, fabrication and improvement of the Technology
and/or the manufacturing of the Systems and Parts and/or the operation of
Systems.”
 
 
3

--------------------------------------------------------------------------------

 
 
““KDV 500” means a System capable of producing a minimum of 500 liters of diesel
oil per hour.”


““Patents” means any existing or future patent applications, patents,
registrations, utility models and utility model applications relating to the
Technology which are necessary or useful to manufacture or to sell, offer for
sale, use or otherwise make available Systems or the Parts, including those set
forth in Exhibit 3 attached hereto.”


““Purchase Order” means a Covanta Purchase Order, a Licensor Purchase Order or
an Approved Supplier Purchase Order.”


““Purchaser” means the original purchaser of one or more Systems pursuant to a
Purchase Order.”


““System” means any system of components (consisting primarily of the required
KDV Turbines, the feed preparation system, the ash handling system, any system
control hardware and software, structural steel, piping and electrical wiring),
including all Parts, whether it is in existence today or developed hereafter by
AK, Covanta or any other Person, and any future system of components to convert
any hydrocarbon feedstock into diesel oil using the Technology.”


 
d.
The following new provision is added to Section 1.2:



“(g)           All the references herein to the terms “diesel oil” or “diesel
fuel” or any similar term shall include kerosene, jet fuel and any other fuel
that Feedstock can be converted into using the Technology.”


 
e.
The first paragraph of Section 2.1 is hereby deleted and replaced in its
entirety by the following:



“Section 2.1 Grant of License Rights.  Subject to the Covanta Full Rights and
the terms of this Agreement, Licensor hereby grants to American as of the date
hereof:  (i) the Full Right to market and offer for sale Systems to any Customer
for use in the Territory; (ii) the Qualified Right to market and offer for sale
Systems to any Customer for use outside the Territory as provided for in Section
2.4; (iii) the Full Right to use, practice and make Improvements to the
Technology (including Systems and Parts) inside the Territory; (iv) the Full
Right to offer for sale Systems required for all Projects regardless of where
they are located; and (v) the Qualified Right to use, practice and make
Improvements to the Technology (including Systems and Parts) anywhere in the
United States and Canada.  As of the Effective Date, the territory (the
“Territory”) shall be the states of California, New York, Florida, New Jersey
and Texas.  For the avoidance of doubt, American shall be entitled to exercise
any or all of the license rights that are granted to it herein itself or through
any of its Affiliates, but  American shall not have the right to issue
sublicenses to any Person other than an Affiliate.  The Parties further agree as
follows:”
 
 
4

--------------------------------------------------------------------------------

 
 
 
f.
Section 2.1(a) is hereby deleted and replaced in its entirety by the following:



“(a)           American shall be credited as having secured the sale of, for all
purposes of this Agreement, all Systems that are (i) sold by Covanta, Licensor,
AK or any Approved Supplier to any Customer in the Territory, (ii) sold by
Covanta, Licensor, AK or any Approved Supplier to any Customer outside the
Territory as provided for in Section 2.4, (iii) purchased by American, any
Affiliate of American or any Person in which American or an Affiliate of
American owns an ownership interest for a project, (iv) supplied by Covanta,
Licensor, AK or any Approved Supplier for Projects regardless of the location of
the Projects, (v) purchased by American, any Affiliate of American or any Person
in which American or an Affiliate of American owns an ownership interest for any
project located outside the Territory and (vi) deemed purchased by Covanta as a
result of it having paid the royalties due to AK and the Commissions due to
Licensor and American on one or more Systems.”


 
g.
Section 2.1(b) is hereby deleted and replaced in its entirety by the following:



“(b)           Notwithstanding anything contained herein to the contrary:  (i)
American expressly acknowledges and agrees that so long as Covanta is in
compliance with the requirements of Sections 2.1(a) and 2.3 of the Covanta
License Agreement (or is deemed to be in compliance with such sections by
Licensor waiving any failure by Covanta to be in compliance with either or both
such Sections), American shall not be entitled to exercise the rights granted
under clauses (iii) and (v) of the first paragraph of Section 2.1 unless
otherwise agreed to by Covanta; and (ii) Licensor expressly acknowledges and
agrees that (a) if Covanta fails to comply with the requirements of Sections
2.1(a) and 2.3 of the Covanta License Agreement and such failure is not excused
by Licensor or (b) if the Covanta License Agreement is terminated for any
reason, American shall be entitled to exercise all the rights granted to it in
clauses (iii) and (v) of the first paragraph of Section 2.1.  Licensor further
acknowledges and agrees that American’s right to receive commissions shall not
be affected by the granting of the Covanta Full Rights.  Except as expressly
provided for in the Covanta License Agreement as in effect on November __, 2010,
Licensor further agrees that it shall not grant any rights to any person that
are in violation of the rights granted to American hereunder.”
 
 
5

--------------------------------------------------------------------------------

 
 
 
h.
Sections 2.1(c), 2.1(d), 2.1(e), 2.1(f) and 2.1(g) are hereby deleted in their
entirety.



 
i.
The following words shall be added at the end of Section 2.2:  “and Covanta.”



 
j.
Section 2.3 is hereby deleted and replaced in its entirety by the following:



“Section 2.3 Sale of Systems.  The sale of all Systems for Projects wherever
they are located, including the Demonstration Plant, shall be pursuant to
Purchase Orders, and American shall derive its share of the Commission on all
such sales (other than the Demonstration Plant) as provided for in Section 3.3.”


 
k.
Section 2.4 is hereby deleted and replaced in its entirety by the following:



“Section 2.4 Commission on Sales to Other Customers.  American shall be entitled
to its share of the Commission on all Systems that are sold for use in the
Territory as provided for in Section 3.3. If American identifies a Customer that
is interested in purchasing one or more Systems for use in an area that is
outside the Territory, American shall refer such Customer to Covanta or
Licensor, as the case may be, to complete the sale (the party to be given such
referral to depend on the Customer identified and/or where the System is to be
delivered) to complete the sale and, if such sale is completed, (the decision to
complete such sale to be made by Covanta or Licensor, as the case may be, in its
sole discretion), American shall be entitled to its share of the Commission on
such sale as provided for in Section 3.3.  For the avoidance of doubt, in
connection with Customers that are identified by American that are interested in
purchasing one or more Systems for use outside the Territory, Licensor or
Covanta, as the case may be, shall be obligated to pay American its share of the
commission if any Systems are sold to any such Customer within two (2) years
after American identified such Customer to Licensor or Covanta.”


 
l.
Section 2.5 is hereby deleted and replaced in its entirety by the following
Section 2.5 and Section 2.6:



“Section 2.5 Purchase Orders.  All Systems shall be sold pursuant to Purchase
Orders.  Except in the case of the sale of Systems for Projects and the sale of
Systems to a Customer in the United States (in which case Covanta shall decide
with whom the Purchase Orders are to be placed), American shall have the right
to decide, for each sale of a System secured by it, whether such System will be
sold pursuant to a Covanta Purchase Order, a Licensor Purchase Order or an
Approved Supplier Purchase Order.  All Licensor Purchase Orders and Approved
Supplier Purchase Orders shall include a set of representations and warranties
to the Purchaser which is consistent with those made by Licensor to American in
Article 8.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.6 Use License.  Each Purchase Order shall include a non-exclusive,
irrevocable and perpetual royalty free right and license (a “Use License”) for
the Purchaser to (i) use, practice, operate, maintain, repair and make
Improvements to the System(s), (ii) purchase the catalyst that is required for
the operation of the System(s) from AK and/or any other Person that is
authorized to manufacture and/or sell such catalyst by AK, (iii) purchase Parts
from Covanta, AK and/or any Approved Supplier that is authorized to make, have
made and sell Parts and (iv) reproduce, modify and distribute, in whole or in
part, solely for internal purposes copies of any and all materials and
information received from Licensor, AK and/or any other Person relating to
Systems.  Covanta and any Affiliate of Covanta shall have the authority to and
shall be entitled to grant a Use License to each Purchaser under a Covanta
Purchase Order and none of Licensor, AK or any Affiliate of Licensor or AK shall
challenge the issuance, validity or enforceability of any Use License.  The
Parties agree that if any Purchaser sells or transfers any of the System(s)
which it has purchased pursuant to a Purchase Order to any other Person (a
“Third Party Purchaser”), the Purchaser shall be entitled to freely transfer its
Use License to such Third Party Purchaser and each Third Party Purchaser shall
be entitled to transfer such Use License to any other Third Party
Purchaser.  Notwithstanding anything to the contrary contained herein, all
Purchasers and Third Party Purchasers shall be entitled to procure Parts and
catalysts that are commercially available from any Person.  Further, if Covanta,
AK and any Approved Supplier that is authorized to make, have made and sell
Parts that are not commercially available are unable to timely supply the Parts
ordered by a Purchaser or a Third Party Purchaser, such Purchaser or Third Party
Purchaser shall be authorized to make or have made such Parts that are not
supplied.”


 
m.
Section 3.1 is hereby deleted in its entirety and replaced with the following:



“Section 3.1 Annual Pricing.  Licensor, American, Covanta and AK shall agree on
a procedure to establish the price, at the end of each November, for the
following year, (i) of Systems manufactured pursuant to a Licensor Purchase
Order, (ii) of the catalyst that is used with the Technology, (iii) of Parts and
(iv) for AK or Licensor to provide services on Systems or other engineering
services in order to (a) ensure that such prices are not increased
inappropriately from year to year and (b) to provide price certainty to American
for the upcoming year in connection with projects it has under development and
its sales and marketing efforts.  Licensor shall provide American, prior to the
end of each November, with the updated pricing for the following year.  Licensor
further agrees (and AK, by its execution of this Agreement in the space provided
below, agrees) that American and its customers will not be charged more under a
Licensor Purchase Order during any year for a purchase of a System than the
lowest price that is paid by any other licensee of Licensor or customer of AK
for a comparable System in such year in the United States.”
 
 
7

--------------------------------------------------------------------------------

 
 
 
n.
Section 3.2 is hereby deleted in its entirety and replaced with the following:



“Section 3.2 Intentionally Omitted.”


 
o.
The following new Section 3.3 shall be added to the Agreement:



“Section 3.3 Commissions.  Each Purchaser shall be required to pay a sales
commission (a “Commission”) on each System for which American is credited as
having secured the sale pursuant to Section 2.1(a) as follows:


(a)           The amount of the Commission shall be ten percent (10%) of the
Base Price of each System.  American shall be entitled to one half (1/2) of each
Commission.


(b)           In the case of a Licensor Purchase Order, the Commission shall be
separately stated in the Purchase Order and paid by the Purchaser to Licensor as
provided for in such Purchase Order and Licensor shall pay American its one-half
share of the Commission as further provided in this Section 3.3; provided,
however, that if the Systems that are the subject of any Licensor Purchase Order
are being sold to Covanta or to any other Customer for a Project, then the
Commission shall be paid by Covanta to Licensor and American as is further
provided for in this Section 3.3.


(c)           In the case of a Covanta Purchase Order, for confidentiality
reasons, such Purchase Order shall not separately state the Base Price, the
amount of the Commission or the amount of the royalty payable to AK under the
Manufacturing Agreement.  The Base Price and Commission shall only be set forth
in the statement that is to be delivered to American as is provided for in
Section 3.3(e).  Licensor or Covanta, as the case may be, shall pay American the
Commission on all such Systems as further provided in this Section 3.3.


(d)           The Commission for all Systems sold to Projects under a Covanta
Purchase Order shall accrue when each such System has been delivered to the site
of the Project.  Except as expressly provided in the previous sentence, the
obligation to pay a Commission on all Systems that are sold under a Purchase
Order shall accrue on a pro rata basis as the payments are received under such
Purchase Order for each such System.  Thus, if a System is paid for in six (6)
installments, the obligation to pay the Commission will accrue pro rata as each
of the installments are received under the Purchase Order.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Commissions shall be payable to American by Licensor or by
Covanta, as the case may be, on a quarterly basis, each payment to be made
within forty-five (45) days following the end of the quarter.  The payment to
American of its share of the Commission will be accompanied by a statement from
Covanta or Licensor, as the case may be, that will set forth (i) the total
number of new Systems sold in the quarter and the type of Systems, (ii) the name
of the purchaser of each System and where each such System is to be delivered,
(iii) the Base Price of each System, (iv) the payments received during such
quarter for each new and existing Purchase Order, (v) the remaining amount
payable under each outstanding Purchase Order, (vi) the amount of Commission due
under each Purchase Order and (vii) any other information which is relevant to
the calculation of the total amount of the Commission that is payable for such
quarter to American.


(f)           For each System sold under a Covanta Purchase Order for a Project,
Covanta shall pay half of the Commission to Licensor and half of the Commission
to American.


(g)           For each System sold under a Covanta Purchase Order that is not
for a Project, Covanta shall pay the full amount of the Commission to Licensor
unless (i) such System is for use within the Territory or (ii) such System was
sold based on a referral by American as provided for in Section 2.4, in which
case half of such Commission shall be paid to Licensor and half shall be paid to
American.  Licensor has given Covanta a copy of the license agreement entered
into with American, as amended through the date hereof, and shall notify Covanta
from time to time of any changes in the Territory.  American shall notify
Covanta of all referrals it makes to Licensor for Systems outside the Territory
so that Covanta knows that American is entitled to one-half share of the
Commission if a Covanta Purchase Order is entered into for the sale of such
Systems.


(h)           The Commission payments to American shall be made by a wire
transfer, in U.S. Dollars, to the bank account and in accordance with the wire
transfer instructions provided by American to Licensor and Covanta from time to
time.  Licensor shall use the exchange rate applicable on the last business day
of the calendar quarter to calculate the amount payable to American in U.S.
Dollars.”


 
p.
The date set forth in Section 5.2 shall be changed to July 28, 2030.



 
q.
The last sentence of Section 10.3 shall be deleted in its entirety.

 
 
9

--------------------------------------------------------------------------------

 
 
 
r.
In Section 11.2, the words “Interim Period” shall be deleted and shall be
replaced by the words “first two (2) years of the Agreement.”



 
s.
The following new Section 11.13 shall be added:



“Section 11.13 Survival.  Upon the termination or the expiration of this
Agreement, the following Articles and Sections will survive:  Sections 2.3, 2.6,
4.1, 4.3 and 10.3 and Articles 7, 9 and 11.”


3.
Updated List of Patents.  The current list of Patents is attached hereto as
Exhibit A and shall replace Exhibit 3 attached to the Agreement.



4.
Miscellaneous Provisions to Apply.  The provisions of Article 11 of the
Agreement shall apply mutatis mutandis to this Second Amendment as fully as if
it was expressly set forth herein.



5.
Full Agreement of the Parties.  The Agreement, as amended by this Second
Amendment, embodies the entire understanding of Licensor and American and
supersedes all prior negotiations, understandings and agreements between them
with respect to the subject matter thereof and hereof.

 
 [Signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first above written.



 
ALPHAKAT - GLOBAL ENERGY GMBH
        By:
/s/ Christian Koch
   
Dr. Christian Koch
   
Chief Executive Officer
             
AMERICAN RENEWABLE DIESEL, LLC
        By:
/s/ Bruce I. Drucker
   
Bruce I. Drucker
   
Chief Executive Officer



Acknowledgment and Agreement:
 
Dr. Christian Koch, in his capacity as the President of AK and in his individual
capacity, hereby, as signed below, acknowledges that he has reviewed this Second
Amendment to License Agreement in its entirety and agrees to all of the terms
hereof.


All capitalized terms herein have the meanings given in the License Agreement.
 
By: /s/ Christian Koch
       Dr. Christian Koch
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A – PATENTS
 
Docket Number
Title
Country
Date
Application /
Publication /
Registration
Number
ALP6004WO
Preparation of Diesel Oil…High-Speed Mixing Chambers
WO
04/04/07
PCT/DE2007/000623
ALP7001BR
Diesel Oil from Waste by Catalytic …
BR (Brazil)
03/31/04
PI0400912-6
ALP7001CA
Diesel Oil from Waste by Catalytic …
CA (Canada)
07/15/04
2,474,523
ALP7001CN
Diesel Oil from Waste by Catalytic …
CN (China)
03/23/04
200410030270.3
ALP7001IN
Diesel Oil from Waste by Catalytic …
IN (India)
08/02/04
747/CHE/2004
ALP7001JP
Diesel Oil from Waste by Catalytic …
JP (Japan)
10/08/04
2004-295764
ALP7001MX
Diesel Oil from Waste by Catalytic …
MX (Mexico)
03/15/04
274130
ALP7001RU
Diesel Oil from Waste by Catalytic …
RU (Russia)
03/30/04
2360946
ALP7001US
Diesel Oil from Waste by Catalytic …
US (US)
07/15/04
7,473,348
ALP7002BR
Preparation of Diesel Oil…High-Speed Mixing Chambers
BR (Brazil)
02/02/06
PI0601891-2
ALP7002CA
Preparation of Diesel Oil…High-Speed Mixing Chambers
CA (Canada)
09/01/06
2,558,401
ALP7002CN
Preparation of Diesel Oil…High-Speed Mixing Chambers
CN (China)
02/14/06
200610004445.2
ALP7002IN
Preparation of Diesel Oil…High-Speed Mixing Chambers
IN (India)
07/25/06
1290/CHE/2006
ALP7002JP
Preparation of Diesel Oil…High-Speed Mixing Chambers
JP (Japan)
04/27/06
2006-123066
ALP7002MX
Preparation of Diesel Oil…High-Speed Mixing Chambers
MX (Mexico)
04/07/06
PA/a/2006/003947
ALP7002RU
Preparation of Diesel Oil…High-Speed Mixing Chambers
RU (Russia)
04/19/06
2006113270
ALP7002US
Preparation of Diesel Oil…High-Speed Mixing Chambers
US (US)
08/23/06
11/508,760
ALP7004BR
Preparation of Diesel Oil…High-Speed Mixing Chambers
BR (Brazil)
01/24/07
PI0701999-8
ALP7004CN
Preparation of Diesel Oil…High-Speed Mixing Chambers
CN (China)
04/24/07
200710101237.9
ALP7004IN
Preparation of Diesel Oil…High-Speed Mixing Chambers
IN (India)
11/20/07
2691/CHE/2007
ALP7004JP
Preparation of Diesel Oil…High-Speed Mixing Chambers
JP (Japan)
11/19/07
2007-299152
ALP7004KR
Preparation of Diesel Oil…High-Speed Mixing Chambers
KR (Korea)
11/20/07
10-2007-0118672
ALP7004MX
Preparation of Diesel Oil…High-Speed Mixing Chambers
MX (Mexico)
05/25/07
MX/a/2007/006278
ALP7004RU
Preparation of Diesel Oil…High-Speed Mixing Chambers
RU (Russia)
11/19/07
200714659
ALP7004US
Preparation of Diesel Oil…High-Speed Mixing Chambers
US (US)
11/14/07
11/939,817
ALP8001EP
Diesel Oil from Waste by Catalytic …
EP
02/26/04
04090070.6
ALP8002EP
Preparation of Diesel Oil…High-Speed Mixing Chambers
EP
03/08/06
06075573.3
ALP8004EP
Preparation of Diesel Oil…High-Speed Mixing Chambers
EP
04/04/07
07722181
         
ALP1001DE
Diesel Oil from Waste by Catalytic …
DE (Germany)
12/02/03
10356245.1
ALP1002DE
Preparation of Diesel Oil…High-Speed Mixing Chambers
DE (Germany)
11/29/05
102005056735.5
ALP1003DE
Method and Device for Catalytic Oxidation…
DE (Germany)
10/04/06
102006046884.8
ALP1004DE
Preparation of Diesel Oil…High-Speed Mixing Chambers
DE (Germany)
11/17/06
102006054506.0

 
 
12

--------------------------------------------------------------------------------

 
 

Docket Number Title Country
Date
 Application /
Publication /
Registration
Number
ALP1005DE
Catalytic Active Coating…
DE (Germany)
01/07/08
102008003375.8
ALP1006DE
Combustion Accelerator…
DE (Germany)
01/16/08
102008004499.7
ALP1007DE
Mud Reactor Pump…
DE (Germany)
02/18/08
102008009647.4
ALP1008DE
Oil Reactor Vacuum Pump…
DE (Germany)
12/05/08
102008060718.5
ALP6003WO
Method and Device for Catalytic Oxidation…
WO
04/18/07
PCT/DE2007/000713
ALP6005WO
Catalytic Active Coating…
WO
05/30/08
PCT/DE2008/000909
ALP6006N-WO
Combustion Accelerator…
WO
01/14/09
PCT/DE2009/000040
ALP6007N-WO
Mud Reactor Pump…
WO
01/14/09
PCT/DE2009/000039
ALP6008WO
Oil Reactor Vacuum Pump…
WO
02/20/09
PCT/DE2009/000246
ALP7003BR
Method and Device for Catalytic Oxidation…
BR (Brazil)
04/10/07
PI07.00119-9
ALP7003CA
Method and Device for Catalytic Oxidation…
CA (Canada)
10/02/07
2,605,097
ALP7003CN
Method and Device for Catalytic Oxidation…
CN (China)
12/29/06
200610172477.3
ALP7003ID
Nano-Cutting of Plastic-Containing Residues…
ID (Indonesia)
04/18/07
W00200900855
ALP7003IN
Nano-Cutting of Plastic-Containing Residues…
IN (India)
10/04/07
2241/CHE/2007
ALP7003JP
Method and Device for Catalytic Oxidation…
JP (Japan)
03/05/07
2007-053938
ALP7003KR
Method and Device for Catalytic Oxidation…
KR (Korea)
10/04/07
10-2007-0099723
ALP7003LA
Nano-Cutting of Plastic-Containing Residues…
LA (Laos)
   
ALP7003MX
Method and Device for Catalytic Oxidation…
MX (Mexico)
01/17/07
MX/a/2007/000657
ALP7003MY
Nano-Cutting of Plastic-Containing Residues…
MY (Malaysia)
 
PI 20091356
ALP7003RU
Method and Device for Catalytic Oxidation…
RU (Russia)
02/13/07
2362625
ALP7003US
Method and Device for Catalytic Oxidation…
US (US)
10/02/07
7,732,369
ALP7003VN
Nano-Cutting of Plastic-Containing Residues…
VN (Vietnam)
03/18/09
1-2009-00530
ALP7004CA
Preparation of Diesel Oil…High-Speed Mixing Chambers
CA (Canada)
11/15/07
2,610,624
ALP7005KH
Catalytic Active Coating…
KH (Cambodia)
01/08/09
KH/P/09/00053
ALP7005TH
Catalytic Active Coating…
TH (Thailand)
01/07/09
0901000033
ALP7006KH
[Verbrennungsbeschleuniger für Motoren und Bren…]
KH (Cambodia)
01/14/09
KH/P/09/00054
ALP7006TH
[Verbrennungsbeschleuniger für Motoren und Bren…]
TH (Thailand)
01/16/09
0901000183
ALP7007KH
[Schlammreaktorpumpe zur gleichzeitigen…]
KH (Cambodia)
02/10/09
KH/P/09/00056
ALP7007TH
[Schlammreaktorpumpe zur gleichzeitigen…]
TH (Thailand)
01/16/09
0901000184
ALP8003EP
Method and Device for Catalytic Oxidation…
EP
01/31/07
07090014.7
ALP8005EP
Catalytic Active Coating…
EP
06/12/08
08010655.2
ALP8006EP
Combustion Accelerator…
EP
06/12/08
08010658.6
ALP8007EP
Mud Reactor Pump…
EP
06/12/08
08010657.8
ALP8008EP
Oil Reactor Vacuum Pump…
EP
02/20/09
09002394.6
 
Nano-Cutting of Plastic-Containing Residues
DE
09/20/07
102007046820

 
 
13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 